Order denying the motion of the appellant to dismiss the complaint, in so far as appealed from, affirmed, with ten dollars costs and disbursements, with leave to appellant to answer within ten days from the entry of the order hereon. The appellant does not benefit from the provisions of section 215 of the Highway Law. The statute makes no reference to actions other than actions against the town. To support the appellant’s contention would require us to read into the statute a condition that does not expressly appear and may not be fairly implied. Lazansky, P. J., Hagarty, Johnston, Adel and Close, JJ., concur.